Citation Nr: 1330873	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-48 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On December 8, 2010, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  

In June 2011, the Board remanded the claim for a TDIU for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2012.  

In January 2013, the Board again remanded the case to the RO for further development of the TDIU issue.  Following the requested development, another SSOC was issued in June 2013.  

In July 2013, the Veteran submitted additional evidence directly to the Board along with a signed waiver of RO jurisdiction of those records, pursuant to 38 C.F.R. § 20.1304 (2013).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board acknowledges that under applicable criteria, TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In this case, the Board notes that the Veteran is service connected for (1) bilateral hearing loss, evaluated as 50 percent disabling; (2) residuals of appendectomy, evaluated as 20 percent disabling;  (3) tinnitus, evaluated as 10 percent disabling; (4) residuals of left knee fracture, evaluated as 0 percent disabling; and (5) residuals of intestinal surgery with intraperitoneal adhesions and well-healed midline scar associated with residuals of appendectomy, evaluated as 0 percent disabling.  His combined disability evaluation is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a rating of TDIU. See 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he may still be entitled to TDIU on an extra-schedular basis if it is established that the he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from Sycamore Shoals Hospital, private medical statements from Dr. Jonathan S. Bremer and Dr. Julie A. Dunn, as well as VA examinations provided to the Veteran and the testimony provided at his Videoconference hearing in December 2010.  Significantly, following a VA examination in August 2011, the examiner stated that it was his medical opinion that the Veteran's symptoms which are from his service-connected disabilities do interfere with his ability to engage in substantially gainful employment.  

In its January 2013 remand, the Board held that the VA medical opinion was inadequate insofar as the examiner stated that the symptoms interfered with the Veteran's ability to engage in substantially gainful employment; the examiner failed to comment on whether the disabilities actually prevented the Veteran from engaging in substantially gainful employment.  

Pursuant to the Board's January 2013 remand, the Veteran again underwent VA examinations in March 2013.  Following a general medical examination, the VA examiner stated that the Veteran cannot perform physical occupations or be near strong electromagnetic or RF interference due to lack of stamina, and possible interference with PM function.  The examiner further stated that degenerative disc disease of the lumbar spine prevents performing heavy physical occupations due to pain and reduced range of motion that prevents heavy lifting ore repetitive bending from the waist.  The examiner also stated that hearing loss and tinnitus prevent occupations that require acute hearing.  Following an examination for evaluation of the intrabdominal adhesions, the VA examiner stated that, based solely on his residuals of appendectomy and scar, it was his opinion that the Veteran cannot secure and maintain substantially gainful employment in physical occupations due to frequent diarrhea, abdominal pain, requirement for special diet, fatigue and lack of stamina.  The examiner also stated that, disregarding his age and all nonservice-connected disabilities, and based solely on his appendectomy and scar, the Veteran can secure and maintain substantially gainful employment in sedentary occupations that allow reasonable access to toilet facilities as frequently as he wants.  Still, following an evaluation of the hearing loss and tinnitus, a VA examiner stated that it was his opinion that the Veteran's hearing loss does not, in and of itself, make him unemployable.  He believed that the Veteran could obtain and retain substantially gainful employment in some other job in which telephone communication was not as crucial; he has VA issued hearing aids and is able to communicate very well in a one-on-one situation.  It was also his opinion that the tinnitus does not render the Veteran unemployable.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In this case, although the March 2013 VA examiners conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately, no VA examiner has yet made a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  Because no VA examiner has yet provided a medical opinion concerning the Veteran's employability as impacted by all of his service-connected abilities considered together, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.  

It is noteworthy that, in July 2013, the Veteran submitted a medical statement from Dr. Jonathan Bremer, dated in August 2012, who stated that the Veteran has been his patient since 1985.  Dr. Bremer indicated that the Veteran has had multiple abdominal surgeries which have resulted in massive adhesions and resections of a considerable amount of his small bowel.  He further noted that the Veteran has had resultant frequent diarrhea up to 8 to 10 times per day; he also has frequent episodes of soiling, abdominal distention, nausea and gas.  Dr. Bremer stated that these symptoms prevent the Veteran from maintaining gainful employment.  Dr. Bremer further noted that the Veteran also has severe hearing loss and chronic tinnitus, both of which have been associated with bouts of depression.  Dr. Bremer stated that, due to the number and severity of the Veteran's health problems, he believed that the Veteran is unemployable and unable to work an eight hour day in any job.  

While the private physician's opinion indicates that the Veteran is currently unemployable, the physician attributed this unemployability to both service-connected and non-service connected disabilities.  An appropriate medical opinion must be obtained which addresses whether he is unemployable as a result solely of his service-connected disabilities.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should request that the examiner who conducted the March 2013 examination of the Veteran, if he/she is still available, provide an addendum that specifically considers the effect of the Veteran's service-connected disabilities on his employability.  The examiner should again review the claims file, to specifically include this remand and all previous examination and opinion reports, including the August 2012 medical statement from Dr. Jonathan Bremer.  The examiner should then provide a definite opinion as to whether the Veteran's service-connected (1) bilateral hearing loss; (2) residuals of appendectomy with adhesions; (3) tinnitus; (4) residuals of left knee fracture; and (4) residuals of intestinal surgery with adhesions combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for any opinion rendered that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the requested opinion.  A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner finds that the Veteran is employable, the examiner should comment specifically on the type of employment that the Veteran is capable of, consistent with the Veteran's education and occupational experience.  

If the VA examiner if determines that the requested addendum opinion cannot be provided without re-examining the Veteran, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 

If the VA examiner determines that the requested opinion cannot be provided because the examiner is not qualified to consider the cumulative effects of the Veteran's service-connected disabilities, or in the case that the March 2013 examiner is no longer available, the matter should be referred to another VA examiner or qualified expert (such as one with expertise in adjudging the effects of disability on occupational tasks) to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  If this cannot be done without examination, examination(s) should be scheduled as required.  

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the request that the VA examiner must consider the combined effects to the Veteran's service-connected disabilities on his occupational functioning.  If any report is insufficient, it must be returned to the examiner or reviewer for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, in light of all of the evidence received, the AOJ should readjudicate the issue of entitlement to TDIU. If the determination is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes analysis of additional evidence submitted since issuance of the June 2013 SSOC.  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


